Exhibit 10AL

A.P. PHARMA, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

TERMS AND CONDITIONS

This document (the “Agreement”) sets forth the terms and conditions governing
the non-qualified stock option grant (the “NQO”) described in the attached
Notice of Grant of Stock Options and Option Agreement (the “Grant Notice”).
Acceptance of the NQO shall constitute the Optionee’s acceptance of the
following terms and conditions. For purposes of this Agreement, the following
defined terms shall have the respective meanings: the “Company” means A.P.
Pharma, Inc.; “Optionee” means the individual named in the Grant Notice as the
recipient of the NQO; and “Grant Date” means the effective date of the grant of
the NQO, as set forth on the Grant Notice.

1. Grant of Option. The Company hereby grants to Optionee the NQO to purchase
all or any part of an aggregate of the number of shares (the “NQO Shares”) of
the Company’s Common Stock as set forth in the Grant Notice on the terms and
conditions set forth herein. The NQO is granted outside of the Company’s 2007
Equity Incentive Plan (the “Plan”), but is governed in all respects as if
granted under the Plan, the terms and conditions of which are hereby
incorporated into this Agreement by reference. Capitalized terms not otherwise
defined in this Agreement shall have the meanings ascribed to them in the Plan.

2. Exercise Price. The exercise price for purchase of each share of Common Stock
covered by this NQO shall be the price set forth in the Grant Notice.

3. Term. This NQO shall expire on the expiration date set forth in the Grant
Notice, or earlier following the Optionee’s termination of service, as set forth
in the Plan.

4. Adjustment of NQOs. The Company shall adjust the number and kind of shares
and the exercise price thereof in certain circumstances in accordance with the
Plan including, without limitation, the provisions of Section 14(a) of the Plan.

5. Exercise of Options.

5.1 Vesting; Time of Exercise. This NQO shall be exercisable according to the
schedule set forth in the Grant Notice.

5.2 Exercise After Termination of Status as an Employee, Director or
Consultant. In the event of termination of Optionee’s continuous status as an
employee, director or consultant, this NQO may be exercised within the
applicable time periods set forth in Section 9 of the Plan (but in no event
after the expiration date of this NQO pursuant to Section 3 above).

5.3 Manner of Exercise. Optionee may exercise this NQO, or any portion of this
NQO, by giving written notice to the Company at its principal executive office,
to the attention of the officer of the Company designated by the Plan
Administrator, accompanied by payment of the exercise price and payment of any
applicable withholding or employment taxes. The date the Company receives
written notice of an exercise hereunder accompanied by payment will be
considered as the date this NQO was exercised.

5.4 Payment. Payment may be made for NQO Shares purchased at the time written
notice of exercise of the NQO is given to the Company, by delivery of cash,
check or, in the exercise of the absolute discretion of the Administrator,
previously owned shares of Common Stock (including constructive delivery) or
through a “net exercise” resulting in the forfeiture of a number of NQO Shares
with a value equal to the exercise price. Any applicable withholding taxes must
be paid in cash. The proceeds of any payment shall constitute general funds of
the Company.



--------------------------------------------------------------------------------

5.5 Delivery of Certificate. Promptly after receipt of payment and written
notice of exercise of the NQO, the Company shall, without stock issue or
transfer taxes to the Optionee or other person entitled to exercise, deliver to
the Optionee or other person a certificate or certificates for the requisite
number of NQO Shares or shall register the Optionee as a shareholder on the
books of the Company. An Optionee or transferee of an Optionee shall not have
any privileges as a shareholder with respect to any NQO Shares covered by the
option until the date of issuance of a stock certificate or, if applicable, such
registration.

6. Non-assignability of NQO. This NQO is not assignable or transferable by
Optionee except by will or by the laws of descent and distribution. During the
life of Optionee, the NQO is exercisable only by the Optionee. Any attempt to
assign, pledge, transfer, hypothecate or otherwise dispose of this NQO in a
manner not herein permitted, and any levy of execution, attachment, or similar
process on this NQO, shall be null and void.

7. Restriction on Transfer. Regardless whether the sale of the NQO Shares has
been registered under the Securities Act or has been registered or qualified
under the securities laws of any state, the Company may impose restrictions upon
the sale, pledge, or other transfer of NQO Shares (including the placement of
appropriate legends on stock certificates) if, in the judgment of the Company
and the Company’s counsel, such restrictions are necessary or desirable in order
to achieve compliance with the provisions of the Securities Act, the securities
laws of any state, or any other law, or if the Company does not desire to have a
trading market develop for its securities.

8. Tax Advice. The Company has made no warranties or representations to
Purchaser with respect to the income tax consequences of the transactions
contemplated by the agreement pursuant to which the NQO Shares will be purchased
and Purchaser is in no manner relying on the Company or its representatives for
an assessment of such tax consequences.

9. Assignment; Binding Effect. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon and inure to the benefit of the
executors, administrators, heirs, legal representatives, and successors of the
parties hereto; provided, however, that Optionee may not assign any of
Optionee’s rights under this Agreement.

10. Damages. Optionee shall be liable to the Company for all costs and damages,
including incidental and consequential damages, resulting from a disposition of
NQO Shares which is not in conformity with the provisions of this Agreement.

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California excluding those laws that
direct the application of the laws of another jurisdiction.

12. Notices. All notices and other communications under this Agreement shall be
in writing. Unless and until the Optionee is notified in writing to the
contrary, all notices, communications, and documents directed to the Company and
related to the Agreement, if not delivered by hand, shall be mailed, addressed
as follows:

A.P. Pharma, Inc.

123 Saginaw Drive

Redwood City, CA 94063

Attention: President

Unless and until the Company is notified in writing to the contrary, all
notices, communications, and documents intended for the Optionee and related to
this Agreement, if not delivered by hand, shall be mailed to Optionee’s last
known address as shown on the Company’s books. Notices and communications shall
be mailed by first class mail, postage prepaid; documents shall be mailed by
registered mail, return receipt requested, postage prepaid. All mailings and
deliveries related to this Agreement shall be deemed received when actually
received, if by hand delivery, and two business days after mailing, if by mail.

 

-2-



--------------------------------------------------------------------------------

13. Arbitration. Any and all disputes or controversies relating to the Option
shall be finally settled by arbitration conducted in California in accordance
with the then existing rules of the American Arbitration Association, and
judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof; provided that nothing in this Section 13 shall
prevent a party from applying to a court of competent jurisdiction to obtain
temporary relief pending resolution of the dispute through arbitration. The
parties hereby agree that service of any notices in the course of such
arbitration at their respective addresses as provided for in Section 12 shall be
valid and sufficient.

14. Entire Agreement. Company and Optionee agree that this Agreement (including
its attached Exhibits and the Grant Notice) is the complete and exclusive
statement between Company and Optionee regarding its subject matter and
supersedes all prior proposals, communications, and agreements of the parties,
whether oral or written, regarding the grant of stock options or issuances of
shares to Optionee.

*        *        *

 

-3-